Citation Nr: 1625285	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating prior to May 15, 2013 and a rating in excess of 10 percent beginning on May 15, 2013 for left sacroiliac sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Navy from June 2009 to February 2011.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran provided testimony during a videoconference hearing held before the undersigned.  A transcript of this hearing is of record.

The issues of a higher rating for lower back strain with spondylolisthesis and entitlement to TDIU have been raised by the record in the videoconference hearing transcript (see pages 8 and 10), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of a higher initial rating for left sacroiliac sprain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

It is at least as likely as not that tinnitus was caused by the cumulative effects of noise exposure and acoustic trauma occurring during active military service.



CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the matter being decided herein is granted in full, it is not necessary to discuss compliance with the duties noted above.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to now include tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology). 

Concerning the first element, the Veteran states that he has tinnitus.  He is competent to report his symptoms.  Heuer v. Brown, 7 Vet. App. 379 (1995).  In addition, the VA examination in March 2011 contains a diagnosis of tinnitus.  See VA Examination received March 9, 2011.  Therefore, the first element, existence of present disability, is satisfied.

Concerning the second element, service treatment records do not show tinnitus.  However, the in-service injury claimed is excessive noise exposure.  The Veteran testified that he was exposed to so much noise that he had ringing in his ears even after he stopped worked.  He reported his work produced vibrations and he scraped the deck with a needle gun.  See pages 3 and 4 of Hearing Testimony.  

The military occupational specialty (MOS) listed on the Veteran's DD Form 214 is logistic specialist.  See page 6 of Military Personnel records.  Although the DD 214 does not contain a description of his duties as a logistic specialist, his personnel records contain work evaluations that provide a general description and state he was a deck seaman, which included operating and maintaining all deck machinery and associated equipment.  See page 12 and 16 of Military Personnel records.  

Generally speaking, the operation and maintenance of deck machinery does not contradict the Veteran's reported activities.  In other words, there is no evidence that the deck machinery he operated was not noisy and capable of producing acoustic trauma.  Therefore, since he is competent to report his duties and they are not inconsistent with his personnel records, the Board finds that his testimony is credible and probative.  Acoustic trauma in service is established.  

As for the final element, tinnitus was diagnosed by a VA examiner one month after the Veteran separated from service.  The Veteran reported having recurrent/intermittent tinnitus since he was in service in 2009.  Although the VA examiner stated the etiology of tinnitus could not be determined based on the available information, the fact that it is a chronic disease diagnosed within 1 year of service and he had acoustic trauma, service connection for tinnitus is established on a presumptive basis.  See 38 C.F.R. § 3.309.   In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

During the video conference hearing, the Veteran indicated that his left sacroiliac sprain had worsened since his last examination.  He should thereby be afforded an examination in order to obtain current findings.  Snuffer v Gober, 10 Vet App. 400 (1997).

Furthermore, ongoing treatment records related to the disability since December 2015 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims file copies of all ongoing VA treatment records for left sacroiliac sprain since December 2015.

2.  Then schedule the Veteran for a VA joints examination to ascertain the severity of his service-connect left sacroiliac sprain.  The electronic files should be made available to the clinician to review.  All indicated tests and studies should be completed and all pertinent signs and symptoms necessary for rating the disability should be reported in detail. 

The clinician should also obtain a full history from the Veteran and a statement as to how the disability has worsened since the last examination.

3.  After the above is completed and any additional development deemed necessary is undertaken, readjudicate the remaining claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSCO) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


